Citation Nr: 1127289	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  06-11 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The Veteran had active service from July 1973 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA), Regional Office (RO), in New Orleans, Louisiana.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  As the Veteran has filed a claim for one psychiatric disorder, VA must construe the claim to include any and all of his concurrently diagnosed psychiatric disabilities.  Id.  Here, the Veteran filed a claim of  entitlement to service connection for a mental disorder.  The medical evidence of record indicates that he may be diagnosed with varying or multiple psychiatric disorders, including but not necessarily limited to schizophrenia, depression, PTSD, major depressive affective disorder, psychotic depression, and psychotic disorder, not otherwise specified.  As such, the issue on appeal has been recharacterized as indicated above to include these conditions.

This matter was previously before the Board in July 2010 at which time it was remanded for additional development.  It is now returned to the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

In its July 2010 Remand, the Board directed that the Veteran be scheduled for an additional VA psychiatric disorders examination so that the VA examiner could consider additional outstanding VA outpatient treatment records that were to be obtained in conjunction with that same Remand.

In May 2010, the RO/AMC notified the Veteran that he had been scheduled for a VA examination to be conducted on June 17, 2010.  This notice letter was sent to the Veteran at an address on [redacted] in [redacted], Louisiana.  

A VA compensation and pension exam inquiry form contained in the Veteran's claims file shows that a VA Mental Disorders examination (except PTSD and eating disorders) requested on May 20, 2010, was cancelled by RO.  It is also noted that a VA Initial Evaluation for PTSD (PTSD) requested on May 20, 2010, was cancelled by MAS.  It is further noted that a Mental Disorder and Rev Exam for PTSD were cancelled (incorrect test ordered); and that Stress Disorder was cancelled (failed to report).  The status of request was said to be Cancelled by MAS (cancelled on 06/17/2010).

On June 17, 2010, the RO/AMC notified the Veteran that he had failed to keep his June 17, 2010, (Neuro/PTSD) appointment at the Mendoza Clinic.  This notice letter was sent to the Veteran at an address on [redacted] in [redacted], Louisiana.

In a letter to the RO dated in February 2011, the Veteran indicated that he had been forced to maintain various residences in the wake of Hurricane Katrina.  He indicated that he had not lived at the residence on [redacted] in more than two and a half years.

A Supplemental Statement of the Case dated in March 2011(sent to the Veteran at 
the address on [redacted] in [redacted], Louisiana) suggests that the Veteran had been provided advance notice of the scheduled VA examination at both addresses ([redacted] and [redacted]).  A review of the claims file reveals that advance notice of the VA examination was only sent to the address on [redacted] and not [redacted]; and that only a notice of a failure to keep the June 17, 2010, appointment had been sent to the [redacted] address.  It is also noted that the Supplemental Statement of the Case that had been sent to [redacted] was eventually returned by the United States Postal Service as undeliverable.

In a June 2011 Written Brief Presentation, the Veteran's representative reiterated that the Veteran had been experiencing communication difficulties since being displaced by Hurricane Katrina.  He also indicated that the Veteran had not received notice of the June 17, 2010, VA examination, and that he would have appeared for the examination had be received notice of it.

While a presumption of regularity generally applies to government process, such as the receipt of mail sent by VA that is documented in the claims file, the Board finds that it is unclear whether the Veteran actually received notice of the June 17, 2010, VA examination at the address of his then- place of residence.  Moreover, the Board finds that the Veteran's assertion that he did not receive the notice letter in question to be credible.  See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992).  As such, corrective notice is required, and the Veteran must be provided with the opportunity to be rescheduled for the previously requested VA examination.

The Veteran, however, is reminded that VA's duty to assist with the development of facts pertinent to his claim is not a "one-way street."  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  It is his burden to keep VA apprised of his whereabouts and, if he does not do so, VA is not obligated to "turn up heaven and earth" to find him.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  The Veteran is also hereby notified that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

The Board notes that in its July 2010 Remand, the necessity of an additional VA examination of the Veteran appears to have been left to the discretion of the RO/AMC.  However, once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board has no discretion and must remand the claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall undertake appropriate action to verify the Veteran's current mailing address.  The RO/AMC must document in the claims file all requests and responses in this regard.  Special care shall be taken to ensure that all correspondence is sent to the Veteran's correct, current address.

2.  The RO/AMC shall schedule the Veteran for an appropriate VA mental disorders examination.  The claims file must be made available to and reviewed by the examiner.  All appropriate tests and studies deemed necessary by the examiner must be accomplished and all clinical findings should be reported in detail.

The examiner is directed to provide an opinion as to whether the Veteran has a specific psychiatric disorder, and to determine the etiology of any such diagnosed psychiatric disorder, to include PTSD and schizophrenia.  In doing so, the examiner must consider all VA treatment records added to the claims file following the Board's July 2010 Remand and to synthesize such evidence in determining the nature, extent, onset, and etiology of any psychiatric disorder found to be present.  The examiner must acknowledge the Veteran's reports as to onset and continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

